SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE TO (Rule 14d-100) TENDER OFFER STATEMENT UNDER SECTION14(d)(1) or 13(e)(1) OF THE SECURITIES EXCHANGE ACT OF 1934 ANDREW CORPORATION (Name of Subject Company (Issuer)) ANDREW CORPORATION ((Name of Filing Persons (Issuer)) 3 1/4% CONVERTIBLE SUBORDINATED NOTES DUE 2013 (Title of Class of Securities) 034425 AA 6 034425 AB 4 (CUSIP Number of Class of Securities) Frank B. Wyatt, II Senior Vice President, General Counsel andSecretary CommScope, Inc. 1100 CommScope Place, SE P.O.
